1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 LEA COUNTY CORRECTIONAL
 8 FACILITY,

 9          Plaintiff-Appellee,

10 v.                                                                           NO. 29,552

11 DEVIN JASPERSE,

12          Defendant-Appellant.

13 APPEAL FROM THE LEA COUNTY CORRECTIONAL FACILITY
14 ADMINISTRATIVE DECISION
15 Lt. B. Buckelew, Hearing Officer

16 Devin Jasperse
17 Hobbs, NM

18 Pro Se Appellant

19 Lea County Correctional Facility
20 Hobbs, NM

21 for Appellee


22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
 1         Defendant, an inmate in the Lea County jail, attempts to appeal, pro se, the

 2 Warden’s final decision that he was guilty of a drug offense, and his placement in

 3 administrative segregation. [Informal Docketing Statement, Ct. App. file--blue

 4 clip] He has attempted to appeal directly to our Court. Our notice proposed to

 5 dismiss this appeal, reasoning that we are without jurisdiction because the required

 6 avenue from such a Warden’s decision is an appeal or habeas petition to district

 7 court. Defendant has not responded to our notice and the time for doing so is long

 8 past.

 9         Accordingly, we dismiss this appeal.

10         IT IS SO ORDERED.

11
12
13                                         MICHAEL E. VIGIL, Judge
14 WE CONCUR:


15
16 MICHAEL D. BUSTAMANTE, Judge


17
18 JONATHAN B. SUTIN, Judge




                                              2